Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the particular structural relationship of the patient interface assembly of claim 21, such as: a cushion assembly comprising: a flexible sealing portion comprising a central region around a central orifice and nostril engagement portions extending from the central region on opposite lateral sides of the central orifice and a supporting portion that is more rigid than the flexible sealing portion and supports the flexible sealing portion; and an air delivery tube connector configured to connect an air delivery tube to the cushion assembly; and a headgear strap configured to support the patient interface on the patient's head, the headgear strap having a central portion that is removably attachable to a central part of the patient interface at a location adjacent to the air delivery tube connector and a pair of side portions extending from the central portion, the headgear strap comprising a rigidizer that adds rigidity to the headgear strap, wherein the central and side portions of the headgear strap are formed as a single unitary element. 
The prior art of record does not disclose the particular structural relationship of the patient interface assembly of claim 33, such as: a cushion assembly with a central orifice and lateral sides that are adapted to engage with and form a seal with opposite sides of the patient's nose, the cushion assembly comprising: a flexible sealing portion configured to sealingly engage the patient's nose; and a supporting portion that is more rigid than the flexible sealing portion and is configured to support the flexible sealing portion;  an air delivery tube connector configured to connect the cushion assembly to an air delivery tube, the air delivery tube connector comprising: a cushion connection end configured to be connected to the cushion assembly at the central orifice; a tube connection end opposite the cushion connection end and configured to be connected to the air delivery tube; an array of gas washout vent openings that extends circumferentially around a top portion of the air delivery tube connector and is configured to disperse gas washout around a perimeter of the air delivery tube connector; and a circumferential flange between the cushion connection end and the tube connection end, the flange extending parallel to the array of gas washout vent openings; and a central gas flow passage formed by the cushion assembly and the air delivery tube connector when the air delivery tube connector is attached to the cushion assembly; and headgear with a central portion and side portions extending from the central portion, the central portion of the headgear being removably attached to the patient interface at a location adjacent to the central gas flow passage, wherein at least part of the central portion of the headgear is configured to be above the central gas flow passage when the headgear is attached to the patient interface, wherein the central and side portions of the headgear are constructed in one continuous piece, and wherein the headgear comprises a rigidizer that adds rigidity to the headgear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785